Citation Nr: 1606410	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  09-36 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left leg disorder manifested by calf muscle cramps and spasm, to include due to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from December 1987 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2013 and December 2014 the Board remanded the issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a left leg disorder manifested by calf muscle cramps and spasm.  In pertinent part, he alleges that this disorder is a direct result of sleep apnea.  As such, the appellant presented a claim of entitlement to service connection for sleep apnea.  Hence, the claim of entitlement to service connection for a left leg disorder is inextricably intertwined with the claim of entitlement to service connection for sleep apnea.

Significantly, a careful review of the evidence of record shows that VA has never properly and formally adjudicated the issue of entitlement to service connection for sleep apnea in a rating decision.  While that issue was addressed in a July 2013 supplemental statement of the case, VA regulations are crystal clear in stating that, "In no case will a supplemental statement of the case be issued to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case or to respond to a notice of disagreement on newly appealed issues that were not addressed in the statement of the case."  38 C.F.R. § 19.31 (2015) (emphasis added).  As such, further development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO will provide the appellant notice under the Veterans Claims Assistance Act of 2000 which addresses his claim of entitlement to service connection for sleep apnea.  Further, the RO will fulfill VA's duty to assist the appellant with respect to this claim.  The Veteran is encouraged to secure medical opinion evidence which links sleep apnea to his military service, as well as medical opinion evidence that links any diagnosed left leg disorder to sleep apnea.  

2.  Thereafter, the RO must formally adjudicate the claim of entitlement to service connection for sleep apnea in a rating decision, and readjudicate the claim of entitlement to service connection for a left leg disorder to include due to sleep apnea.  If that claim is denied the appellant must be provided notice of his due process right to appeal.  If the left leg claim remains denied the Veteran must be provided a supplemental statement of the case.  The Veteran is advised that the Board may not address the question of entitlement to service connection for sleep apnea without a timely perfected appeal.

3.  The RO should then review the claim to ensure that VA has complied with its duty to assist the appellant and all due process matters.  If the claim remains denied the case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


